Title: To George Washington from Bryan Fairfax, 15 October 1769
From: Fairfax, Bryan
To: Washington, George



Dear sir
[c.15 October 1769]

I beg leave to trouble You with the inclosed two Letters; the one for Mr Pendleton has a little money in it including his Fee for his late advice, which I received yesterday, and which is expressed in these Words, “I think you & Colo. Washington should not pay the money for Mrs Savage’s separate use, to any person but by a power of attorney from her, especially as her changeable temper may subject you to danger in payments made upon her Letters.”

I forgot when I was last at Mt Vernon to inform you that there has been a trespass committed on yr Land by the Bridge, and I believe by a Man who a few weeks before carried the chain along the line and therefore can’t plead ignorance. He has sawed up one of the finest trees, and if you pass it over you won’t have a timber tree left in a few years. I believe I could fix it upon him if you desire it, as I hope you will.
I don’t know what to think of Fry—the first Tryal I had of him, he, like Sr Francis Wronghead in the house of commons, did well enough upon the main, only he said ay when he shou’d have said no: that is, he insisted on it for one quarter of a mile that the back scent was the right one ’till the puppies that were with him refused to join any longer: and I think he did well enough upon the main as he & four puppies killed the Fox, and was the leading dog the whole chace. The other time I have been out he never quitted the heels of the horses ’till the Fox was killed, but this seemed to proceed from his ignorance that any chace was going forward. I did not know when I accepted of your offer, that he was serviceable to any of your people in catching Racoons—would it be improper to write to Mr Stith to know whether he chooses the dog should be sent back to him, for if he does I will contrive him down to him.
I had Capt. Posey’s Advertisement put up at the Court House on tuesday—the badness of the day on Monday prevented my getting to Leesburg till the next day. I am Dr Sir Yr most obedt hble Servt

Bryan Fairfax


 For want of a little change I can’t close my Letter to Mr Pendleton, and therefore, as I can do some other Business in Town, for I imagine the Court will not sit, I purpose down tomorrow, and will do myself the pleasure of being at Mt Vernon on tuesday night if you sh⟨ou⟩ld not be engaged, and then I shall be glad to see the amount of the shingles We had for our Mill as Mr R—— & I are settling our accounts. If you will be from home or otherwise busy on accot of your Journey please to let my man know it and I can send the letter down.

